TO BE PUBLISHED IN THE OFFICIAL REPORTS


                              OFFICE OF THE ATTORNEY GENERAL

                                        State of California


                                        DANIEL E. LUNGREN

                                          Attorney General


                            ______________________________________

                   OPINION              :
                                        :          No. 96-403
                   of                   :
                                        :          November 21, 1996
          DANIEL E. LUNGREN             :
            Attorney General            :
                                        :
          CLAYTON P. ROCHE              :
         Deputy Attorney General        :
                                        :
______________________________________________________________________________

           THE HONORABLE MALCOLM HUNTER, CITY ATTORNEY, CITY OF
RICHMOND, has requested an opinion on the following question:

                 Is a city required to pay for a chemical test ordered by a California Highway Patrol
officer after the officer has arrested a person in the city for driving under the influence of alcohol or
drugs, if the special reimbursement account established for payment of such tests has become
exhausted?

                                            CONCLUSION

                 A city is required to pay for a chemical test ordered by a California Highway Patrol
officer after the officer has arrested a person in the city for driving under the influence of alcohol or
drugs, if the special reimbursement account for payment of such tests has become exhausted.

                                              ANALYSIS

                  This request for our opinion concerns arrests made by officers of the California
Highway Patrol ("CHP") for driving under the influence of alcohol or drugs ("DUI") offenses which
take place within a city's boundaries. In order to establish the elements of the particular offense, the
officer will direct the driver to take a chemical test for alcohol content or the presence of drugs. (See
Veh. Code, '' 13353, 23155-23159.) The issue to be resolved is whether the CHP or the city must pay
for the tests in such circumstances when the special reimbursement account established for payment of
the tests is depleted. We conclude that the city must pay for the tests.

                                                   1.                                            96-403

                   Penal Code section 1463.14, subdivision (a)1 provides:

                  "Notwithstanding the provisions of Section 1463, of the moneys deposited with
         the county treasurer pursuant to Section 1463, fifty dollars ($50) of each fine collected
         for each conviction of a violation of Section 23103, 23104, 23152, or 23153 of the
         Vehicle Code shall be deposited in a special account which shall be used exclusively to
         pay for the costs of performing for the county, or a city or special district within the
         county, analysis of blood, breath or urine for alcohol content or for the presence of
         drugs, or for services related to that testing. The sum shall not exceed the reasonable
         cost of providing the services for which the sum is intended.

                 "On November l of each year, the treasurer of each county shall determine
         those moneys in the special account which were not expended during the preceding
         fiscal year, and shall transfer those moneys into the general fund of the county. The
         county may retain an amount of that money equal to its administrative cost incurred
         pursuant to this section, and shall distribute the remainder pursuant to Section 1463. If
         the account becomes exhausted, the public entity ordering a test performed pursuant to
         this subdivision shall bear the costs of the test." (Italics added.)2

Here we are given that the special reimbursement account created under subdivision (a) of section
1463.14 has become depleted in a county, a CHP officer has made a DUI arrest within a city's
boundaries, and the officer has ordered the driver to take a chemical test. The statute requires "the
public entity ordering a test" to "bear the costs of the test" when the special account is depleted.

                 In examining these terms of section 1463.14, we are guided by well established
principles of statutory construction. "When interpreting a statute our primary task is to determine the
Legislature's intent." (Freedom Newspapers, Inc. v. Orange County Employees Retirement System
(1993) 6 Cal. 4th 821, 826.) "Both the legislative history of the statute and the wider historical
circumstances of its enactment may be considered in ascertaining the legislative intent. [Citations.]"
(Dyna Med, Inc. v. Fair Employment & Housing Com. (1987) 43 Cal. 3d 1379, 1387.) "`The words of
the statute must be construed in context, keeping in mind the statutory purpose, and statutes or statutory
sections relating to the same subject must be harmonized, both internally and with each other, to the
extent possible.'" (Walnut Creek Manor v. Fair Employment & Housing Com. (1991) 54 Cal. 3d 245,
268.)

                Applying these principles of construction, we find that section 1463.14 does not
recognize the CHP as a public agency responsible for ordering chemical tests. Rather, the statute
refers to "the county, or a city or a special district" as the public agencies for which the tests are

    1
     All unidentified section references hereafter are to the Penal Code.

    2
     Section 1463 provides for the distribution of "[a]ll fines and forfeitures imposed and collected for crimes . . . ." Vehicle
Code sections 23103 and 23104 govern reckless driving, while Vehicle Code sections 23152 and 23153 govern DUI offenses.


                                                               2.                                                      96-403
performed. We construe section 1463.14 in light of section 1463, which contains the following
definitions applicable to section 1463.14:

              "(c) `City arrest' means an arrest by an employee of a city, or by a California
        Highway Patrol officer within the limits of a city."

                ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                "(e) `County arrest' means an arrest by a California Highway Patrol officer
        outside the limits of a city, or an arrest by a county officer or by any other state officer."

        In 75 Ops.Cal.Atty.Gen. 117 (1992) we examined the language of subdivision (a) of section
1463.14 prior to its recent amendment. At that time the statute did not contain the language: "If the
account becomes exhausted, the public entity ordering a test performed pursuant to this subdivision
shall bear the costs of the test." We concluded:

                "It follows, therefore, that so long as funds are available in the special
        reimbursement account, no particular entity is required to bear the costs of the DUI
        chemical tests. However, the special account may at times be inadequate in providing
        the required reimbursements. In such situation, we believe the public agency ordering
        the chemical tests will be liable for their costs." (Id., at p. 120; fn. omitted.)

The footnote respecting this conclusion stated:

                ". . . [A]s to arrests for DUI offenses by state highway patrol officers, we
        believe that arrests made within a city are to be attributed to that city and those made in
        unincorporated territory are to be attributed to the county. (See ' 1463, subs. (c) and
        (e).)" (Id., at p. 121, fn. 2.)

                We thus explained in our 1992 opinion that when a CHP officer is ordering a chemical
test in a DUI case, the test is being performed for and on behalf of the local public entity, city or county,
for purposes of sections 1463-1465.6. The statutory scheme simply does not contemplate a CHP
officer ordering a chemical test on behalf of the CHP.

                When section 1463.14 was amended in 1995 (Stats. 1995, ch. 9, ' 1; Stats. 1995, ch.
318, ' 1), the Legislature codified our 1992 opinion with respect to which entity must pay for chemical
tests when the special reimbursement account becomes depleted. In so doing, the Legislature
recognized that in DUI arrests made by CHP officers, the chemical tests are ordered for the city or
county, not the CHP, for purposes of the statute. For example, the report of the Assembly Committee
on Public Safety for its hearing of April 18, 1995, stated with respect to the proposed amendment:

                 ". . . The state does not pay for costs associated with California Highway Patrol
        drug and alcohol testing. By statute, these costs must . . . be paid for by the County or
        cities, depending on the location of the arrest. . . ."


                                                                        3.                                         96-403

                  We conclude that a city is required to pay for a chemical test ordered by a CHP officer
after the officer has arrested a person in the city for a DUI offense, if the special reimbursement account
established for payment of such tests has become exhausted.

                                                 *****




                                                    4.                                             96-403